10541041910
00
Court of Appeals for the
                      First District of Texas at Houston
                                       
                                     Order

Case number:		01-12-00914-CR

Style:		In re Johnny Mack Brown

Original Proceeding on Petition for Writ of Mandamus from The State of Texas v. Johnny Mack Brown, No. 129800301010 in the 209[th] District Court of Harris County, Texas, the Hon. J. Michael Wilkinson, presiding.

	On October 1, 2012, relator, Johnny Mack Brown, filed a petition for writ of mandamus seeking review of the trial court's July 6, 2012 order denying relator's motion for a nunc pro tunc judgment to correct an alleged clerical time credit error.  

	The Court further requests a response from the real party in interest.  The response, if any, is due Wednesday, October 31, 2012.  

	It is so ORDERED.


Judge's signature:  /s/ Sherry Radack       
Acting individually


Date:  10/09/12